Case 1:20-cv-23861-CMA Document 1 Entered on FLSD Docket 09/18/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


 GUERTY LOPEZ,

        Plaintiff,

 v.

 LVNV FUNDING, LLC, and
 TRUEACCORD CORP.,

        Defendants.

 ___________________________________________/

                                     NOTICE OF REMOVAL

        PLEASE TAKE NOTICE THAT on this date, Defendants LVNV Funding, LLC and

 TrueAccord Corp., by and through their undersigned counsel, hereby remove the above-captioned

 matter to this Court from the County Court of the Eleventh Judicial Circuit in and for Miami-Dade

 County, Florida and in support thereof aver as follows:

        1.      Defendants LVNV Funding, LLC and TrueAccord Corp. are the defendants in a

 civil action originally filed on or about May 1, 2019, in the County Court of the Thirteenth Judicial

 Circuit in and for Hillsborough County, Florida, titled Guerty Lopez v. LVNV Funding, LLC and

 TrueAccord Corp. and docketed to Case No. 2020-005090-CC-25.

        2.      The undersigned counsel represents both Defendants LVNV Funding, LLC and

 TrueAccord Corp. and respectfully confirms that both Defendants consent to this removal.

        3.      This removal is timely under 28 U.S.C. § 1446(b). Defendants received service of

 process on August 24, 2020.




                                                  1
Case 1:20-cv-23861-CMA Document 1 Entered on FLSD Docket 09/18/2020 Page 2 of 3




        4.      Pursuant to 28 U.S.C. § 1446, attached hereto as Exhibit A are copies of all process,

 pleadings and orders received by Defendants in the state court action.

        5.      The United States District Court for the Southern District of Florida, Miami

 Division has original jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that Plaintiff

 has filed claims against Defendant alleging violations of the Fair Debt Collection Practices Act,

 15 U.S.C. § 1692, et seq.

        6.      On this date, Defendants have provided notice of this Removal to counsel for

 Plaintiff and to the County Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida.

        WHEREFORE, Defendant respectfully removes this case to the United States District

 Court for the Southern District of Florida, Miami Division.

                                       Respectfully submitted,

                                       MESSER STRICKLER, LTD.


                               By:     /s/     John M. Marees, II
                                       LAUREN M. BURNETTE, ESQUIRE
                                       FL Bar No. 0120079
                                       JOHN M. MAREES, II, ESQUIRE
                                       FL Bar No. 0069879
                                       12276 San Jose Blvd.
                                       Suite 718
                                       Jacksonville, FL 32223
                                       (904) 527-1172
                                       (904) 683-7353 (fax)
                                       lburnette@messerstrickler.com
                                       jmarees@messerstrickler.com
                                       Counsel for Defendants

 Date: September 18, 2020



                                                  2
Case 1:20-cv-23861-CMA Document 1 Entered on FLSD Docket 09/18/2020 Page 3 of 3




                                CERTIFICATE OF SERVICE


        I certify that on September 18, 2020, a true copy of the foregoing document was served as

 follows:


  By Email and U.S. Mail, Postage Prepaid           By Electronic Filing
  Bruce B. Baldwin, Esq.                            Miami-Dade County Court
  Debt Defense Law                                  73 West Flagler Street
  6915 Red Road, Suite 200                          Miami, FL 33130
  Coral Gables, FL 33143
  service@debtdefenselaw.com
  Counsel for Plaintiff



                                     MESSER STRICKLER, LTD.


                              By:    /s/     John M. Marees, II
                                     LAUREN M. BURNETTE, ESQUIRE
                                     FL Bar No. 0120079
                                     JOHN M. MAREES, II, ESQUIRE
                                     FL Bar No. 0069879
                                     12276 San Jose Blvd.
                                     Suite 718
                                     Jacksonville, FL 32223
                                     (904) 527-1172
                                     (904) 683-7353 (fax)
                                     lburnette@messerstrickler.com
                                     jmarees@messerstrickler.com
                                     Counsel for Defendants


 Date: September 18, 2020




                                                3
